DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt (U.S. Patent Application Publication Number 2014/0183137). Witt discloses a control device for a sample separation apparatus, the sample separation apparatus including a first separation unit and a second separation unit downstream of the first separation unit and supplied with the fluidic sample after treatment by the first separation unit. A control device is configured for controlling the first separation unit to execute a primary separation sequence within a time interval for separating the fluidic sample into fractions, and for controlling the second separation unit to execute secondary separation sequences within the time interval for further separating the separated fractions into sub-fractions, wherein the secondary separation sequences form part of a common sample separation method defined by a common specification of the sample separation involving a set of parameters, and adjusting, over a progress of the primary separation sequence, at least one parameter according to which at least one of the plurality of secondary separation sequences is executed (Please see the abstract).
With respect to claim 1, Witt discloses and illustrates primarily in Figures 1 and 2 
a two-dimensional liquid chromatograph system comprising:  a first dimension analysis part (see paragraph [0095] through [0096]) that includes a first dimension analysis channel through which a mobile phase for first dimension analysis flows (the channel between 20, 25, and 30 in Figure 1), a sample injection part (40, Figure 1) configured to inject a sample into the first dimension analysis channel, a first dimension analysis column (30, see Figure 3) provided on the first dimension analysis channel to separate a sample injected by the sample injection part into each component, and a dimension detector (55, see paragraph [0090]) provided downstream of the first analysis column on the first analysis channel to acquire a chromatogram based on an eluate from the first dimension analysis column;  a second dimension analysis part (see paragraph [0095] through [0096]) that includes a second dimension analysis channel (see Figures 1 and 2), a second dimension analysis column (30’, 222 in Figures 1,2) provided on the second dimension analysis channel, and a second dimension detector (50, see Figure 1) for detecting components separated in the second dimension analysis column; a second dimension feeding device (pump 20’ in Figure 1, also see paragraph [0089]) for feeding a mobile phase (from 25’) for second dimension analysis in the second dimension analysis channel; a fraction introduction part (90 in Figure 1; 210, 216 in Figure 2) configured to divide an eluate from the first dimension analysis column into a plurality of modulations and to continuously introduce the modulations into the second dimension analysis channel (see paragraph [0089)]; a shift gradient program creation part configured to create a shift gradient program, the shift gradient program being for causing the second dimension feeding device, during a series of analysis operations for a sample to be analyzed, to repeat, a plurality of times, gradient liquid feeding in which a composition of the mobile phase for second dimension analysis is temporally changed (see paragraph [0105]), and to execute shift gradient liquid feeding in which a gradient profile of the gradient liquid feeding is changed in a stepwise manner ( While Witt doesn’t explicitly disclose a shift gradient program, Figure 5 shows a stepwise second dimension solvent feed and discloses in paragraph [0013] that the controller can execute any software in order to control and analyze the measurement data, and thus such a shift gradient would be obvious to one of ordinary skill in the art at the time of the invention.);  a liquid feeding control part (see paragraph [0105]) configured to control operation of the second dimension feeding device so that the second feeding device executes the shift gradient liquid feeding based on a shift gradient program created by the shift gradient program creation part ( While Witt doesn’t explicitly disclose a shift gradient program, Figure 5 shows a stepwise second dimension solvent feed and discloses in paragraph [0013] that the controller can execute any software in order to control and analyze the measurement data, and thus such a shift gradient would be obvious to one of ordinary skill in the art at the time of the invention.); and a shift timing adjustment part configured to adjust a shift timing at which a stage of gradient liquid feeding in a shift gradient program, which is created by the shift gradient program creation part, is shifted to new one having a different gradient profile based on a preliminary chromatogram acquired by the first dimension detector before the series of analysis operations for the sample to be analyzed (See paragraphs [0112] – [0116]. Also, Figure 12 illustrates a forming of a stepwise sequence of shifted solvent composition gradients.) 
With respect to claim 2, Witt discloses in paragraph [0098] the apparatus 200 comprises a user interface 250 bidirectionally coupled to the control unit 202 and adapted for allowing a user to select a certain chromatographic method to be executed and for displaying the method or operation mode as well as measurement results visually on a display (such as a liquid crystal display, a cathode ray tube, a plasma display or the like). Such a user interface 250 may include an input unit such as a touch-sensitive screen, a joystick, a keypad, a button, etc., allowing a user to input commands, parameters, data and instructions to the control unit 202.  Thus, a display that displays information setting a chromatogram parameter (shift timing) would be well within the preview of one of ordinary skill in the art at the time of the invention.
With respect to claim 3, the display part is disclosed to display information for the system, thus any pertinent information, such as dividing timings superimposed on a preliminary chromatogram, would be well within the preview of one of ordinary skill in the art at the time of the invention.
With respect to claim 4, Figure 2 illustrates a system with two switching valves and thus multiple sample loops can be continuously flowing from the first and the second-dimension analysis system as desired by the user.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



June 21, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861